DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "functional groups of a modifier" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As currently written, it is unclear whether the phrase “a modifier” is intended to refer to the modification initiator, the modifier of formula 2 or formula 3. Further note that the use of the indefinite article “a” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al, KR20180028769.
A machine translation of Lee was used for the preparation of this Action.
Example 4 of Lee (0207, 0197) discloses a modified polymer prepared via a process comprising the steps of 1) copolymerizing styrene and butadiene using an initiator corresponding to the formula 2-4 shown below, and 2) reacting the product of step (1) with the compound N,N-diethyl-3-triethoxysilylpropylamine.

    PNG
    media_image1.png
    118
    257
    media_image1.png
    Greyscale
2-4
Note that the structure shown above corresponds to claimed formula 1a when M is lithium (i.e., an alkali metal), R4 is hydrogen, R3 is a C6 aryl group, each of R5 to R8 are hydrogen, and R1 and R2 are both C1 alkyl groups; the prior art initiator therefore 
The polymer of Example 4 is reported to be characterized by a number average molecular weight (Mn) of 320000 g/mol (for claim 5), weight average molecular weight (Mw) of 540000 g/mol (for claim 5), and molecular weight distribution of 1.69 (for claim 1). Lee further teaches the production of a composition comprising the modified rubber and 70 phr silica, corresponding to the claimed filler (for claims 10-12) (¶0232-0233; Table 2).
Regarding claim 4: As currently written, claim 4 does not contain any language requiring the use of the modified of Formula 3. The prior art therefore corresponds to the claimed invention when the modifier of Formula 2 is used as discussed above.
Regarding the claimed properties of a unimodal molecular weight distribution curve (for claim 1), Si/N content (for claim 6), Mooney stress relaxation ratio (for claim 7), shrinking factor (for claim 8), coupling number (for claim 9): “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). As discussed above, the prior art discloses the production of a modified conjugated diene rubber that is identical to that recited in the instant claims. It is therefore reasonably expected that its properties would necessarily be the same as claimed and inherently be not different from those of the claimed invention. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the claimed polymer would not be present in the polymer disclosed by Lee.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, US2016/0053059, in view of Lee et al, KR20180028769.
Kim discloses a modified conjugated diene-based rubber, wherein said modified rubber is prepared via a process comprising the steps of 1) polymerizing a conjugated diene monomer and optional vinyl aromatic monomer using an organometallic initiator in a hydrocarbon solvent to provide an active (co)polymer having a metal end group, and 2) reacting the active (co)polymer with a modifying compound represented by the formula shown below (¶0015, 0021).

    PNG
    media_image2.png
    63
    189
    media_image2.png
    Greyscale

The compound bis(diethoxymethylsilylpropyl)-N-methylamine, corresponding to claimed Formula 2 when R24 is a C1 alkyl group, R23 is a single bond, b is 1, R20 is a C3 alkylene group, R21 is a C2 alkyl group, a is 2, and R22 is a C1 alkyl group (for claims 1, 3, 13), is disclosed as an example of the modifier having the structure shown above. Further note that the other compounds specifically named by Kim as being suitable for use as the modifying compound all fall within the scope of claimed Formula 2 (¶0017). The modified rubber of Kim therefore has a terminal modified with a group corresponding to the claimed functional group derived from a modifier of Formula 2 (for claims 1, 13). The prior art steps (1) and (2) therefore correspond to claimed steps (S1) and (S2), respectively (for claim 13).
Regarding the claimed continuous polymerization: The prior art polymerization process is a continuous process utilizing two or more polymerization reactors (for claim 13) (¶0041; Examples). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The prior art teaches that the product being prepared in the first reactor is transferred to the second reactor to continue polymerization (see Examples); an ordinary artisan will therefore recognize that the product is transferred out of the first reactor when the conversion is less than 100%. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to vary the conversion ratio in the first reactor (for claim 13).
Regarding claim 4: As currently written, claim 4 does not contain any language requiring the use of the modified of Formula 3. The prior art therefore corresponds to the claimed invention when the modifier of Formula 2 is used as discussed above.
Regarding the claimed molecular weight properties: Kim teaches that the prior art modified rubber is characterized by a number average molecular weight (Mn) in the range of 1000 to 2000000, which is identical to the claimed range (for claim 5) and a polydispersity index (Mw/Mn) in the range of 1 to 4, overlapping the claimed range (for claims 1, 13) (¶0058, 0061). Additionally, based on these numbers, an ordinary artisan can calculate that the weight average molecular weight (Mw) of the prior art modified rubber is in the range of 1000 to 8000000, overlapping the claimed range (for claim 5).
Regarding claims 10-12: Kim teaches the preparation of a composition comprising the modified rubber and 10 to 150 parts of a filler such as silica (¶0074-0076).
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a modified rubber having the claimed molecular weight properties in view of the teachings of Kim (for claims 1, 5, 13).
Kim is silent regarding the introduction of a group derived from a modifier initiator of recited formula 1 to the other terminus of the modified rubber.
As discussed earlier in this Action, Lee discloses the use of a modification initiator corresponding to claimed formula 1a (for claims 1, 2, 13), as an initiator for the polymerization of conjugated diene-based rubbers. AS taught by Lee, the use of said modification initiator introduces a thioamide functional group having high affinity for inorganic fillers such as silica to the rubber. As a result, compositions having improved properties such as processability, tensile strength, and abrasion resistance are obtained (¶0010, 0028).
Kim and Lee are both directed towards the production of conjugated diene-based rubbers used in the production of tires. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the process of Kim by using the initiator of Lee as the initiator in the polymerization step, in order to improve the final product’s affinity for fillers such as silica and to obtain a composition having the improved properties taught by Lee (for claims 1, 13). 
Regarding the claimed properties of a unimodal molecular weight distribution curve (for claim 1), Si/N content (for claim 6), Mooney stress relaxation ratio (for claim 7), shrinking factor (for claim 8), coupling number (for claim 9): As discussed above, the prior art renders obvious the production of a modified conjugated diene rubber that appears to be the same as that recited in the instant claims. It is therefore reasonably expected that its properties would be the same as those used to define the claimed invention. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the claimed polymer would not be present in the polymer rendered obvious by the prior art; see In re Marosi and In re Fitzgerald cited earlier in this Action.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765